DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The specification switches between the terms “road level” and “load level” in ¶8,13,47-51 and it is unclear whether the terms are intended to have the same or different meaning. For example, ¶47 discloses “determining a load level” and then precedes to discuss road level. Clarification is required.
Appropriate correction is required.

Claim Objections
Claims 11-20 are objected to because of the following informalities:
Claim 11 recites “a state of charge (SOC”. There is a missing end parenthesis.
Claim 11 recites “an)d”. The parenthesis appears to be a typographical error.
Claims not specifically referenced are objected to based on their dependence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7, 10, 15-17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 5 and 15 recite “until the first vehicle speed is reached in the stop state of the hybrid vehicle”. It is unclear how the vehicle can reach a first vehicle speed while stopped, as while the vehicle is stopped, it will be at a fixed zero speed. The first vehicle speed being zero is contrary to the original specification. Paragraph 34 states “The controller 200 may be configured to detect whether the hybrid vehicle 1 is in a stopped state while driving according to the displacement amount of the accelerator pedal, the vehicle speed, and the position of the shift stage when the vehicle is stopped while driving”. It is unclear how the vehicle can be stopped while driving. Therefore the specification does not reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention.
Claims 10 and 20 switch between the use of the term “road level” and “load level” in such a manner that it is unclear whether they are intended to be the same term or separate. As discussed in the objection to the Specification above, the Specification does not clarify this issue because it also switches between road level and load level.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 10, 15-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15 recite “the speed”, “the EV driving mode”, “the first vehicle speed”, “the stop state”, and “the HEV driving mode”. These terms lack antecedent basis. While “EV driving mode” and “HEV driving mode” are introduced in claims 3 and 13, respectively, claims 5 and 15 depend from 1 and 11, respectively.
Claims 5 and 15 recite “until the first vehicle speed is reached in the stop state of the hybrid vehicle”. It is unclear how the vehicle can reach a first vehicle speed while stopped, as while the vehicle is stopped, it will be at a fixed zero speed. The first vehicle speed being zero is contrary to the original specification. Paragraph 34 states “The controller 200 may be configured to detect whether the hybrid vehicle 1 is in a stopped state while driving according to the displacement amount of the accelerator pedal, the vehicle speed, and the position of the shift stage when the vehicle is stopped while driving”. It is unclear how the vehicle can be stopped while driving.
As the intended scope of claims 5 and 15 cannot be determined, the claims, and their dependents, have been precluded from examination under prior art.
Claim 10 recites “adjust the size of the SOC of the battery to be proportional to the load level in the terrain mode”. The term “load level” lacks antecedent basis. As discussed in the §112(a) rejection above, the Specification alternates between “load level” and “road level” without clarity to what value is being determined. As such, it is unclear which value is being determined in this claim.
Claim 20 recites “adjusting the size of the SOC of the battery to be proportional to the load level in the terrain mode”. The term “load level” lacks antecedent basis. The term “load level” lacks antecedent basis. As discussed in the §112(a) rejection above, the Specification alternates between “load level” and “road level” without clarity to what value is being determined. As such, it is unclear which value is being determined in this claim.
Claims not specifically referenced are rejected based on their dependence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 11-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doering et al. (US PGPub 2013/0296101), hereinafter “Doering”.
Regarding claim 1, Doering discloses a hybrid vehicle using an engine (10) and a motor (240) as a power source (¶¶23,32), comprising:
an input configured to receive user selection for terrain mode (¶110);
a hybrid starter generator (HSG) (240) connected to the engine and configured to operate as a start motor to turn on the engine, and operate as a generator that performs idle charging when the engine is turned on (¶34);
a battery (275) electrically connected to the HSG (¶34); and
a controller (12) configured to perform idle charging when a state of charge (SOC) of the battery is less than or equal to a first SOC using the HSG by turning on the engine (¶¶113-114),
wherein the controller is configured to adjust the SOC of the battery to perform the idle charging based on a second SOC greater than the first SOC when the controller enters the terrain mode (¶¶113-114,136-138).

Regarding claim 2, Doering discloses the controller is configured to adjust the SOC of the battery to maintain the second SOC when entering the terrain mode (¶¶113-114,136-138).

Regarding claim 3, Doering discloses an acceleration pedal detector (134) configured to detect and deliver a displacement amount of the acceleration pedal (130) to the controller (¶29),
wherein the controller is configured to enter an EV driving mode when the displacement amount is not detected, enter a HEV driving mode when the displacement amount is detected, and enter the HEV driving mode when entering the terrain mode even if the displacement amount is not detected (¶¶160-163).

Regarding claim 4, Doering discloses the controller is configured to adjust the SOC of the battery to maintain the second SOC by performing the idle charging based on the second SOC in the HEV driving mode when entering the terrain mode (¶¶113-114,136-138).

Regarding claim 8, Doering discloses the controller is configured to adjust an operating point of the engine upward when entering the terrain mode (¶163).

Regarding claim 11, Doering discloses a controlling method of a hybrid vehicle using an engine and a motor as a power source  (¶¶23,32), the method comprising:
receiving, by a controller, user selection for terrain mode (¶110);
performing, by the controller, idle charging when a state of charge (SOC) of the battery is less than or equal to a first SOC through a hybrid starter generator (HSG) by turning on the engine (¶¶113-114); and
adjusting, by the controller, the SOC of the battery to perform the idle charging based on a second SOC greater than the first SOC when entering the terrain mode (¶¶113-114,136-138).

Regarding claim 12, Doering discloses performing idle charging includes: adjusting the SOC of the battery to maintain the second SOC when entering the terrain mode (¶¶113-114,136-138).

Regarding claim 13, Doering discloses detecting and delivering a displacement amount of the acceleration pedal to the controller  (¶29), and
entering an electric vehicle (EV) driving mode when the displacement amount is not detected, entering a hybrid electric vehicle (HEV) driving mode when the displacement amount is detected, and entering the HEV driving mode when entering the terrain mode even if the displacement amount is not detected (¶¶160-163).

Regarding claim 14, Doering discloses adjusting the SOC of the battery to maintain the second SOC by performing the idle charging based on the second SOC in the HEV driving mode when entering the terrain mode (¶¶113-114,136-138).

Regarding claim 18, Doering discloses adjusting an operating point of the engine is adjusted upward when entering the terrain mode (¶163).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Doering in view of Gaither (US PGPub 2016/0152152). 
Regarding claim 9, Doering teaches a longitudinal acceleration detector configured to detect longitudinal acceleration sensing value to calculate slope of a road and deliver to the controller (¶¶41,47).
Doering is silent regarding the controller is configured to adjust size of the second SOC to be proportional to the slope in the terrain mode in response to determining that the slope of the road is an uphill slope.
However, Gaither teaches a longitudinal acceleration detector (126) configured to detect longitudinal acceleration sensing value to calculate slope of a road and deliver to a controller (102) (¶20),
wherein the controller is configured to adjust size of a SOC to be proportional to the slope in response to determining that the slope of the road is an uphill slope (¶¶16,38-40,63-69).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Doering, by the controller is configured to adjust size of the second SOC to be proportional to the slope in the terrain mode in response to determining that the slope of the road is an uphill slope, as taught by Gaither, for the purpose of reducing the likelihood of insufficient energy (¶¶40,66).

Regarding claim 19, Doering teaches detecting longitudinal acceleration sensing value to calculate slope of a road and deliver the detected longitudinal acceleration sensing value to the controller (¶¶41,47)
Doering is silent regarding adjusting size of the second SOC to be proportional to the slope in the terrain mode in response to determining that the slope of the road is an uphill slope.
However, Gaither teaches detecting longitudinal acceleration sensing value to calculate slope of a road and deliver the detected longitudinal acceleration sensing value to a controller (¶20),
adjusting size of the second SOC to be proportional to the slope in response to determining that the slope of the road is an uphill slope (¶¶16,38-40,63-69).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Doering, by adjusting size of the second SOC to be proportional to the slope in the terrain mode in response to determining that the slope of the road is an uphill slope, as taught by Gaither, for the purpose of reducing the likelihood of insufficient energy (¶¶40,66).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A WERNER/Patent Examiner, Art Unit 3747